DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawing objections
Applicant’s arguments, see REMARKS, filed 08/19/2022, with respect to claims 5 and 12 have been fully considered and are persuasive.  The drawing objections of claims 5 and 12 has been withdrawn. 

35 U.S.C. 112 rejections
New 112(b) rejections necessitated by amendment.
Examiner notes the 112(a) rejections are withdrawn in view of the amendments to the claims. 
Examiner notes the 112(b) rejections of claims 2,6, 9, and 13 regarding the first location, the 112(b) rejection of claims 4 and 11 and claim 8 set forth previously are withdrawn in view of the amendments to the claims
Additionally, examiner notes that while amendments were made to claims 2, 6, 9, and 13, it remains unclear as to whether the first ultrasound image/data is the same or different as the second ultrasound image/data as both appear to be obtained/acquired from the first position/measurement location.

35 U.S.C. 102/103 rejections
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation “receiving the second location information determined according to the measurement location of the first image in real time”. It is unclear what is meant by receiving the second location information determined according to the measurement location of the first image. For example, as written, the claim appears to be identifying the location at which the ultrasound probe is to be moved as the measurement location which is already identified as the first location. For examination purposes, it has been interpreted that the second location information may be the measurement location, may be an adjusted/corrected position of the measurement location, may be determined responsive to/after the measurement location has been determined, or any other reasonable interpretation of the claim, however, clarification is required. 
Claims 1 and 8 recite the limitation “displaying the location correction display based on a difference between the measurement location and the second location information in real-time”. It is unclear if the difference between the measurement location and the second location information is the same as the difference between the first location information and the second location information recited previously or if they are the same “difference” and the claim is merely intending to further limit the displaying to be in real time. In other words, the differences appear be the same since the measurement location is the first location indicated by the first location information, however, the limitation makes it appear as though the differences are not the same. For examination purposes, it has been interpreted to mean either the same or different “differences”, however , clarification is required. 
Claims 2, 6, 9, and 13 recite the limitation “a second ultrasound image based on a second ultrasound data acquired at the first location”. Examiner notes that while the second ultrasound image/data includes a different modifier (i.e. “second”) than the first ultrasound image/data (i.e. “first”). There does not appear to be a clear distinction between the two images. When reading claims 1 and 8, it appears that the probe is at the measurement location or first location when the first ultrasound image/data is generated/obtained, therefore, when introducing a second ultrasound image acquired at the first location it is not clear if this is a separate and distinct image/data acquired at the same (i.e. first location) as the first ultrasound image/data, or if the first ultrasound image/data was acquired from a different location/position, or if the second ultrasound image/data is the same as the first ultrasound image/data. For examination purposes, it has been interpreted that the first ultrasound image/data may be the same or different as the second ultrasound image/data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speir Technologies (US 20130237811 A1), hereinafter Speir in view of Amble et al. (US 20150035959 A1), hereinafter Amble. 
Regarding claims 1 and 8,
Speir teaches an ultrasound diagnostic apparatus comprising: 
An ultrasound probe (at least fig. 14 (1410) and corresponding disclosure in at least [0202] and [0204] which discloses when the medical instrument is an ultrasound scanner or at least fig. 16 (1602) and corresponding disclosure in at least [0226])  which obtains first ultrasound data of an object (at least fig. 15 (1503) and corresponding disclosure in at least [0204]. Examiner notes that displaying such an ultrasound image would require obtaining first data of the object by the ultrasound probe); 
A processor (at least fig. 14 (1401 and 1402) and corresponding disclosure in at least [0199]) 
Which obtains first location information (at least fig. 15 (1508) and corresponding disclosure in at least [0213] which discloses the 3-D model ultrasound probe is shown position in respect to the 3-D model of the patient as obtained by the tracking system) indicating a first location of an ultrasound probe on an object (Examiner notes the 3-D model of the ultrasound probe with respect to the 3-D model of the patient indicates a first location of the ultrasound probe on the object (i.e. the patient)) and
receives second location information (at least fig. 15 (1509) and corresponding disclosure in at least [0213]) indicating a location at which the ultrasound probe is to be moved ([0213] which discloses the recommended position of the probe (i.e. a location at which the ultrasound probe is to be moved) is represented by 1509)
a display (at least 14 (1411) and corresponding disclosure in at least [0202]) which displays a location correction display (at least fig. 15 (1504 and 1510/1511) and corresponding disclosure in at least [0213]) based on a difference between the first location information and the second location information ([0213] which discloses the curved and directional arrows 1510 and 1511 represent the rotation and translation the probe has to make to overlap the virtual probe 1509. Examiner thus notes such information is based on a difference between the first location information (1508) and the second location information (1509)) and displays a first ultrasound image (at least fig. 15 (1503) and corresponding disclosure in at least [0204]) of the object using the first ultrasound data (Examiner notes the image is necessarily generated using the first ultrasound data)
wherein the processor (1401 and 1402) obtains a first image (at least fig. 16 (1615) or fig. 15 (1504) and corresponding disclosure in at least [0228] or [0204]) including the object (at least fig. 15 (1507) and corresponding disclosure in at least [0212] and see at least fig. 16 which depicts the object in 1615 and [0116] which discloses 3D modeler builds a contour 3-D model by observation of the investigated object by computer vision camera or cameras from various angles) and the ultrasound probe (See at least fig. 16 the ultrasound probe is shown in the image of 3D model of 1615 which is generated from the camera and [0220] which discloses for better tracking capability fiducial markers can be mounted on instruments/sensor probes (e.g. as shown in fig. 16) to better determine their position and orientation and a cube like elements (e.g. fig. 16 (1609)) can comprise tags on each of its surfaces, so that at least one tag can be seen from any angle by the at least one camera or ranging device) on the object using a camera (at least fig. 16 (1604/1605) and corresponding disclosure in at least [0028] which discloses the 3-D virtual model 1615 could be created by the camera system on the HMTV 1603, by itself, or in combination with other cameras or ranging systems), so that the first image (1504/1615) comprises a measurement location (at least fig. 15 (1508) and corresponding disclosure in at least [0123]) of the object by the ultrasound probe as the first location (1508), and receives the second location information determined according to the measurement location of the first image ([0200] which discloses the model (which includes the measurement location of the first image) is sent to the remote system which allows the remote clinician to communicate to the local clinician his or her choice in what regards the manipulation of a medical device. The data streamed out of 1407 will comprise the position and orientation of the probe, as elected by the remote clinician. Examiner notes this position and orientation of the probe is determined by the remote clinician according to the measurement location of the first image), and 
wherein the display (1411) displays the location correction display (1504) based on a difference between the measurement location and the second location information ([0228] which discloses the purpose of the window 1615 can also be used for remote guidance as explained above)
It would appear that the remote guidance is performed in real-time ([0201] which discloses for direct feed-back to the remote user, a combined 3-D virtual reality modeler and movement guidance system 1408 which will include the position of the medical instrument proposed by the remote user into a common 3-D model), such that the processor obtains the first image including the object and the ultrasound probe on the object using the camera so that the first image comprises the measurement location of the object by the ultrasound probe as the first location in real time, and receives the second location information determined according to the measurement location of the first image in real-time, and wherein the display displays the location correction display based on the difference between the measurement location and the second location information in real-time, however, this is not explicitly disclosed. 

Amble, in a similar field of endeavor involving telemedicine, teaches an ultrasound diagnostic apparatus comprising: 
an ultrasound probe (at least fig. 2 (106b) and corresponding disclosure in at least [0050]) which obtains first ultrasound data of an object ([0050] which discloses the ultrasound probe emanates ultrasound to provide a scan of a particular portion of the body); 
A processor (at least fig. 1/2 (104) and corresponding disclosure in at least [0035]) which obtains first location information indicating a first location of the ultrasound probe on the object ([0049] which discloses the video camera is directed at the ultrasound probe (106b) and a particular region such as a portion of the patient’s body where the probe is applied, thus the video footage can be used to observe how the probe is being applied to the patient) 
wherein a processor (104) obtains a first image including an object and an ultrasound probe on the object using a camera (at least fig. 2 (106a) and corresponding disclosure in at least [0049]) so that the first image comprises a measurement location of the object by the ultrasound probe as a first location in real-time ([0045] which discloses the specialist receives a video indicating how an ultrasound probe is being handled to produce the ultrasound imagery for reviewing the procedure in real time and [0049] which discloses the video camera is directed at the ultrasound probe and a portion of the patient’s body where the probe is being applied, the video footage is used to observe how the medical scanning/sensing device is being applied to a patient and the video data is streamed to the patient telemedicine device 104 in real time)
and receives feedback determined according the measurement location of the first image in real-time ([0078] which discloses collaboration data transmitted from the specialist telemedicine device 108) is received, rendered, and/or displayed in real time at the patient telemedicine device 104. [0049] which discloses a viewer of the footage can make recommendations on how the device should be used or repositioned and [0073] which discloses a specialist at the remote device can observe the medical procedure and make useful suggestions (e.g. request a repositioning of the probe) that can immediately be acted upon by the medical professional who is handling the probe. Examiner notes a repositioning would be determined according to the measurement location of the first image in real-time)
and wherein a display (at least fig. 2 (210) and corresponding disclosure in at least [0067]) least  displays the feedback in real-time ([0078] which discloses the collaboration data (examiner notes this includes any feedback, annotations, etc. from the specialist) is displayed in real time at the patient telemedicine device)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Speir to include obtaining the first image, receiving and displaying in real-time as taught by Amble in order to allow the local examiner to perform correct/adjust the position of the probe in real-time during the examination.  

Examiner notes the modified system would perform the method of claim 1 having corresponding steps. 

Regarding claims 2 and 9, 
Speir further teaches wherein the processor generates a second ultrasound image based on a second ultrasound data (at least fig. 15 (1503) and corresponding disclosure in at least [0204] or 16 (1616) and corresponding disclosure in at least [0228]) acquired at the first location (Examiner notes a person having ordinary skill in the art would have recognized the ultrasound image is the ultrasound image at the first location (i.e. where the probe is currently positioned)) and obtains the first location information corresponding to the second ultrasound image (Examiner notes the first location information (1508) would correspond to the second ultrasound image (1503) as shown in fig. 15)

Regarding claims 3 and 10,
Speir further teaches wherein the processor identifies at least one feature of the object from the first image and obtains the first location information (1508) based on the at least one feature of the object ([0106] which discloses the purpose of the fiducial object (310) which corresponds to the fiducial object 1601 in fig. 16) is to position the probe in the scene and to provide a landmark for 3-D modeling of the object outline and [0094] which discloses probe tracking information and the outline of the 3-dD model of objects are obtained by using mostly passive light sensing components. Examiner thus notes that the image obtained by the cameras in fig. 16 would identify an outline of the object to generate the 3D model presented in 1615 and the first location information (e.g. 1508) is obtained by using a relative position between the probe and the object (i.e. using the image of the object)) 

Regarding claims 4 and 11,
Speir further teaches wherein the display displays at least one selected from the group consisting of a direction of the ultrasound probe that to move from the first location information, a distance that the ultrasound probe is to move, a direction in which the ultrasound probe is to rotate, an angle that the ultrasound probe is to rotate ([0213] which discloses the curved and directional arrows (1510 and 1511) represent the rotation and translation the probe has to make to overlap the position of the virtual prove, additionally numerical values such as amplitude of angles in degrees and measures of distance, each in all three directions can be overlapped to give the local operator information about the movement of the probe must be until it overlaps the virtual probe.

Regarding claims 5 and 12,
Speir further teaches wherein the display displays the location correction display as at least one text and graphic (1510 and 1511) ([0213] which discloses the curved and directional arrows (i.e. graphics) represent the rotation and translation and additionally numerical values (i.e. text) can be overlapped to give the local operator information about the movement of the probe)

Regarding claims 6 and 13,
Speir further teaches wherein the processor generates a second ultrasound image based on a second ultrasound data acquired at the first location (at least fig. 15 (1503) and corresponding disclosure in at least [0204] or 16 (1616) and corresponding disclosure in at least [0228]) acquired at the first location (Examiner notes a person having ordinary skill in the art would have recognized the ultrasound image is the ultrasound image at the first location (i.e. where the probe is currently positioned)),
Wherein the display displays the second ultrasound image (1616 or 1503) with the location correction display (1615 or 1504) ([0228] which discloses the purpose of window 1615 can also be used for the remote guidance as explained above)

Regarding claims 7 and 14,
Speir, as modified, teaches the elements of claims 1 and 8 as previously stated. Examiner notes that in the modified system, because the obtaining the first location information is done in real-time and displaying is done in real-time a person having ordinary skill in the art would have recognized repeatedly performing the obtaining the first location information and displaying the location correction display until the position of the probe overlaps the recommended/virtual position of the probe as recommended by the specialist.  
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Speir to include repeatedly performing to obtain the first location information and to control the display to display the location correction display in order to ensure the probe has been positioned at the recommended position and to acquire additional views under the guidance of the remote specialist after obtaining images from the recommended position of the first examination view.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793